         Case: 3:19-cv-02265-JJH Doc #: 3 Filed: 02/08/21 1 of 3. PageID #: 14




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Jeffery L. Anderson,                                   Case No. 3:19-cv-2265

                        Plaintiff

        v.                                             MEMORANDUM OPINION
                                                       AND ORDER
Dr. Forolic, et al.,

                        Defendants


                                            Background

        Pro se plaintiff Jeffery L. Anderson, on Ohio prisoner incarcerated in the Allen Oakwood

Correctional Institution (AOCI), has filed a civil rights complaint against Dr. Forolic and Courtney

Walker. (Doc. No. 1.)

        His complaint alleges the following. He was transferred to AOCI after an incident at Lake

Erie Correctional Institution “whe[re] inmates were smoking heroin.” (Id. at 3.) He was seen by

Dr. Forolic, who first “told [him he] was normal,” and then a week later, told him he needed to be

put on medication. (Id. at 3, 4.) After he told Dr. Forolic that he had discontinued mental health

services and medications in 2016, he “was placed in seg housing with murderers,” “Dr. Forolic

prescribed him medication Haldol and respridol” which he refused to take, and on August 28, 2019,

a hearing was held and a decision was made “to force medicate.” (Id. at 4.)

        The plaintiff “filed for an appeal,” but on August 29, 2019, a “female walked up to [his] cell

door and told him his appeal was denied” and that “they were going ahead with their procedures.”

“Core Civic [then] came up to [his] cell door, opened a window[,] pointed a machine gun in a

                                                   1
         Case: 3:19-cv-02265-JJH Doc #: 3 Filed: 02/08/21 2 of 3. PageID #: 15


window and pumped,” and he “was hit at least four or five times developing hematomas, at the

same time [he] was forced medicated.” (Id.)

           For relief, the Plaintiff seeks “to ex[punge] the d[ecision] to vacate the remaining time for

charges of kidnapping and free [him] at the same time” and for “every individual involved to have a

criminal trial.” (Id. at 5.)

                                     Standard of Review and Discussion

         Although the standard of review for pro se pleadings is liberal, Williams v. Curtin, 631 F.3d

380, 383 (6th Cir. 2011), “the lenient treatment generally accorded pro se litigants has limits.” Pilgrim

v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro se plaintiffs must still meet basic pleading

requirements, and courts are not required to conjure allegations on their behalf. See Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001).

         Federal courts are courts of limited jurisdiction and have a duty to police the boundaries of

their jurisdiction. See Fed. R. Civ. P. 12(h)(3). “A district court may, at any time, sua sponte dismiss

a complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of

Civil Procedure when the allegations of [the] complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d

477, 479 (6th Cir. 1999).

         A complaint is frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Dismissal for frivolousness is appropriate where the alleged

“claims describ[e] fantastic or delusional scenarios, claims with which federal district judges are all

too familiar.” Id. at 328. See also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (dismissal is

appropriate when the “facts alleged rise to the level of the irrational or the wholly incredible”); Abner

v. SBC (Ameritech), 86 F. App’x 958 (6th Cir. 2004).

         The plaintiff’s complaint must be summarily dismissed in accordance with Apple v. Glenn.

Even liberally construed, it fails to allege a plausible federal claim upon which he may be granted

                                                     2
        Case: 3:19-cv-02265-JJH Doc #: 3 Filed: 02/08/21 3 of 3. PageID #: 16


relief against the defendants and falls within the realm of frivolousness. See, e.g., Rogers v. Ralles, No.

2:14-CV-259, 2015 WL 566687 (W.D. Mich. Feb. 11, 2015) (dismissing complaint alleging that

prison doctors and employees awakened him from his sleep by administering injections of unknown

substances which altered his heart rate and mind set); Henry v. Caruso, No. 13-12881, 2014 WL

525032 (E.D. Mich. Feb. 7, 2014) (dismissing complaint premised on allegations that prison officials

surgically implanted transmission devices into plaintiff’s neck).

                                                   Conclusion

        Accordingly, this action is dismissed. Additionally, I certify pursuant 28 U.S.C. § 1915(a)(3)

that an appeal from this decision could not be taken in good faith.

        So Ordered.



                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     3
